Exhibit 10.29

 

Summary Description of Named Executive Officer
Oral At-Will Employment Agreement

 

With the exception of Daniel M. Bradbury, our President and Chief Executive
Officer, with whom we have a written employment agreement, we maintain oral
at-will employment relationships with each of our other currently-serving named
executive officers: Alain D. Baron, M.D., Mark G. Foletta, Orville G. Kolterman,
M.D. and Marcea B. Lloyd.  Each of these executive officers receives our normal
and customary employment benefits, generally on the same terms as all of our
employees.  The benefits include the right to (i) participate in our 401(k) Plan
and our Employee Stock Purchase Plan, (ii) receive 10% of eligible compensation
in the form of Amylin common stock under our Employee Stock Ownership Plan and
(iii) receive stock option grants under our Equity Incentive Plan and cash
bonuses under our cash bonus plan.  The cash bonus plan is called the Executive
Cash Bonus Plan when it applies to those employees with the title of executive
director or above.  Each of these executive officers is also eligible, along
with all of our employees holding the title of vice-president and above, to
participate in our Deferred Compensation Plan and our Officer Change in Control
Severance Benefit Plan.  The Change in Control Plan provides each participant
with certain benefits in the event such employee ceases employment with Amylin
without cause or under certain specified circumstances and within 90 days prior
to, or within 13 months following specified change of control transactions.  In
such event, (i) the president and chief executive officer would receive salary
continuation for 36 months and three times his annual target bonus;
(ii) executive officers would receive salary continuation for 24 months and two
times their annual target bonus, and (iii) non-executive officers would receive
18 months salary continuation and an amount equal to their annual target bonus. 
Under the Change in Control Plan, officers would also receive 18 months of COBRA
payment reimbursement.  We also have customary indemnification agreements with
our officers, including these executive officers. In addition, the Compensation
and Human Resources Committee of our Board of Directors reviews the salaries of
our executive officers from time to time.  Mr. Bradbury’s annual salary is
currently set at $575,000. Dr. Baron’s and Dr. Kolterman’s annual salary are
each currently set at $400,000, Ms. Lloyd’s annual salary is currently set at
$375,000, and Mr. Foletta’s annual salary is currently set at $365,000.

 

--------------------------------------------------------------------------------